Exhibit 10.10

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT is dated this 25th day of January
2002, among First Federal Bancshares of Arkansas, Inc., a Texas corporation (the
“Corporation”), First Federal Bank of Arkansas, FA, a federally chartered
savings and loan association (the “Association”), and Allen Ross Mallioux (the
“Executive”).  The Corporation and the Association are collectively referred to
as the “Employers”.

WITNESSETH

WHEREAS, the Executive is presently an officer of each of the Employers;

WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers; and

WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive in the event that his employment with the
Employers is terminated under specified circumstances;

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1.             Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:

(a)           Annual Compensation.  The Executive’s “Annual Compensation” for
purposes of this Agreement shall be deemed to mean the average level of
compensation paid to the Executive by the Employers or any subsidiary thereof
during the most recent five taxable years preceding the Date of Termination (or
such shorter period as the Executive was employed), and which was included in
the Executive’s gross income for tax purposes, including but not limited to the
Executive’s salary, bonuses and all other amounts taxable to the Executive
pursuant to any employee benefit plans of the Employers.

(b)           Cause.  Termination of the Executive’s employment for “Cause”
shall mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses), final
cease-and-desist order or material breach of any provision of this Agreement. 
For purposes of this paragraph, no act or failure to act on the Executive’s part
shall be  considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interests of the Employers.

(c)           Change in Control of the Corporation.  “Change in Control of the
Corporation” shall mean a change of control of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”), or any successor thereto, whether or not the Corporation is registered
under the Exchange Act; provided that, without limitation, such a change in
control shall be deemed to have occurred if (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 25% or more of the
combined voting power of the Corporation’s then outstanding securities; or (ii)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board of Directors of the Corporation cease for any
reason to constitute at least a majority thereof unless the election, or the
nomination for election by stockholders, of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.

(d)                                 Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

(e)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in the Notice of Termination.

(f)            Disability.  Termination by the Employers of the Executive’s
employment based on “Disability shall mean termination because of any physical
or mental impairment which qualifies the Executive for disability benefits under
the applicable long-term disability plan maintained by the Employers or any
subsidiary or, if no such plan applies, which would qualify the Executive for
disability benefits under the Federal Social Security System.

(g)           Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive following a
Change in Control of the Corporation based on:


--------------------------------------------------------------------------------


(i)                     Without the Executive’s express written consent, the
failure to elect or to re-elect or to appoint or to re-appoint the Executive to
the office of Executive Vice President/Chief Lending Officer/Regional Manager of
the Employers or a material adverse change made by the Employers in the
Executive’s functions, duties or responsibilities as Executive Vice
President/Chief Lending Officer/Regional Manager of the Employers;

(ii)                  Without the Executive’s express written consent, a
material reduction by the Employers in the Executive’s base salary as the same
may be increased from time to time or a material reduction in the package of
fringe benefits provided to the Executive, taken as a whole;

(iii)               Without the Executive’s express written consent, the
Employers require the Executive to work in an office which is more than 30 miles
from the location of the Employers’ current principal executive office, except
for required travel on business of the Employers to an extent substantially
consistent with the Executive’s present business travel obligations;

(iv)              Any purported termination of the Executive’s employment for
Disability or Retirement which is not effected pursuant to a Notice of
Termination satisfying the requirements of paragraph (i) below; or

(v)                 The failure by the Employers to obtain the assumption of and
agreement to perform this Agreement by any successor as contemplated in Section
6 hereof.

(h)                                 IRS.  IRS shall mean the Internal Revenue
Service.

(i)            Notice of Termination.       Any purported termination of the
Executive’s employment by the Employers for any reason, including without
limitation for Casue, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, (iii)  specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Employers’ termination of the Executive’s
employment for Cause, which shall be effective immediately; and (iv) is given in
the manner specified in Section 7 hereof.

(j)            Retirement.  “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to the Employers’ salaried employees.

2.             Benefits Upon Termination.  If the Executive’s employment by the
Employers shall be terminated subsequent to a Change in Control of the
Corporation by (i) the Employers for other than Cause, Disability, Retirement or
the Executive’s death or (ii) the Executive for Good Reason, then the Employers
shall

(a)  pay to the Executive, in either thirty-six (36) equal monthly installments
beginning with the first business day of the month following the Date of
Termination or in a lump sum as of the Date of Termination (at the Executive’s
election), a cash severance amount equal to three (3) times the Executive’s
Annual Compensation, and

(b) maintain and provide for a period ending at the earlier of (i) the
expiration of the remaining term of this Agreement as of the Date of Termination
or (ii) the date of the Executive’s full-time employment by another employer
(provided that the Executive is entitled under the terms of such employment to
benefits substantially similar to those described in this subparagraph (b)), at
no cost to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance, disability insurance
and other employee benefit plans, programs and arrangements offered by the
Employers in which the Executive was entitled to participate immediately prior
to the Date of Termination (excluding (y) stock option and restricted stock
plans of the Employers and (z) cash incentive compensation included in Annual
Compensation), provided that in the event that the Executive’s participation in
any plan, program or arrangement as provided in this subparagraph (b) is barred,
or during such period any such plan, program or arrangement is discontinued or
the benefits thereunder are materially reduced, the Employers shall arrange to
provide the Executive with benefits substantially similar to those which the
Executive was entitled to receive under such plans, programs and arrangements
immediately prior to the Date of Termination.

3.             Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 2 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Employers, would constitute a “parachute payment” under Section 280G of
the Code, the payments and benefits payable by the Employers pursuant to Section
2 hereof shall be reduced, in the manner determined by the Executive, by the
amount, if any, which is the minimum necessary to result in no portion of the
payments and benefits under Section 2 being non-deductible to either of the
Employers pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code.  The determination of any reduction in
the payments and benefits to be made


--------------------------------------------------------------------------------


pursuant to Section 2 shall be based upon the opinion of independent tax counsel
selected by the Employers and paid by the Employers.  Such counsel shall be
reasonably acceptable to the Employers and the Executive; shall promptly prepare
the foregoing opinion, but in no event later than thirty (30) days from the Date
of Termination; and may use such actuaries as such counsel deems necessary or
advisable for the purpose.  In the event that the Employers and/or the Executive
do not agree with the opinion of such counsel, (i) the Employers shall pay to
the Executive the maximum amount of payments and benefits pursuant to Section 2,
as selected by the Executive, which such opinion indicates that there is a high
probability do not result in any of such payments and benefits being
non-deductible to the Employers and subject to the imposition of the excise tax
imposed under Section 4999 of the Code and (ii) the Employers may request, and
Executive shall have the right to demand that the Employers request, a ruling
from the IRS as to whether the disputed payments and benefits pursuant to
Section 2 hereof have such consequences.  Any such request for a ruling from the
IRS shall be promptly prepared and filed by the Employers, but in no event later
than thirty (30) days from the date of the opinion of counsel referred to above,
and shall be subject to Executive’s approval prior to filing, which shall not be
unreasonably withheld.  The Employers and Executive agree to be bound by any
ruling received from the IRS and to make appropriate payments to each other to
reflect any such rulings, together with the interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.  Nothing contained herein
shall result in a reduction of any payments or benefits to which the Executive
may be entitled upon termination of employment under any circumstances other
than as specified in this Section 3, or a reduction in the payments and benefits
specified in Section 2 below zero.

4.                                      Mitigation; Exclusivity of Benefits.

(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise.

(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.

5.             Withholding.  All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

6.             Assignability.  The Employers may assign this Agreement and their
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which either of the Employers may hereafter
merge or consolidate or to which either of the Employers may transfer all or
substantially all of its respective assets, if in any such case said
corporation, bank or other entity shall by operation of law or expressly in
writing assume all obligations of the Employers hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or their rights and obligations hereunder.  The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.

7.             Notice.  For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

  

 

To the Corporation:  

 

Secretary

 

 

  

 

  

 

First Federal Bancshares of Arkansas, Inc.

 

 

  

 

  

 

200 West Stephenson

 

 

  

 

  

 

P.O. Box 550

 

 

  

 

  

 

Harrison, AR 72602

 

 

 

 

 

 

 

 

 

  

 

To the Association:  

 

Secretary

 

 

  

 

  

 

First Federal Bank of Arkansas, FA

 

 

  

 

  

 

200 West Stephenson

 

 

  

 

  

 

P.O. Box 550

 

 

  

 

  

 

Harrison, AR 72602

 

 

 

 

 

 

 

 

 

  

 

To the Executive:

 

Allen Ross Mallioux

 

 

  

 

  

 

2309 Golden Oaks

 

 

  

 

  

 

Fayetteville, AR 72703

 

 

 

8.     Amendment; Waiver.  No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.


--------------------------------------------------------------------------------


9.     Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of Arkansas.

10.  Nature of Employment and Obligations.

(a)  Nothing contained herein shall be deemed to create other than a terminable
at will employment relationship between the Employers and the Executive, and the
Employers may terminate the Executive’s employment at any time, subject to
providing any payments specified herein in accordance with the terms hereof.

(b) Nothing contained herein shall create or require the Employers to create a
trust of any kind to fund any benefits which may be payable hereunder, and to
the extent that the Executive acquires a right to receive benefits from the
Employers hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employers.

11.          Term of Agreement.  The term of this Agreement shall be for three
years, commencing on the date of this Agreement and, upon approval of the Boards
of Directors of the Employers, shall extend for an additional year on each
annual anniversary of the date of this Agreement such that at any time the
remaining term of this Agreement and each annual anniversary thereafter, the
Boards of Directors of the Employers shall consider and review (after taking
into account all relevant factors, including the Executive’s performance) an
extension of the term of this Agreement, and the term shall continue to extend
each year if the Boards of Directors approve such extension unless the Executive
gives written notice to the Employers of the Executive’s election not to extend
the term, with such written notice to be given not less than thirty (30) days
prior to any such anniversary date.  If the Boards of Directors of the Employers
elect not to extend the term, they shall give written notice of such decision to
the Executive not less than thirty (30) days prior to any such anniversary
date.  If any party gives timely notice that the term will not be extended as of
any annual anniversary date, then this Agreement shall terminate at the
conclusion of its remaining term.  References herein to the term of this
Agreement shall refer both to the initial term and successive terms.

12.          Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

13.          Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

14.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

15.          Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act (12
U.S.C.§1828(k)) and the regulations promulgated thereunder, including 12 C.F.R.
Part 359.

16.           Entire Agreement.  This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Employers and the Executive with
respect to the matters agreed to herein are hereby superseded and shall have no
force or effect.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

Attest:

 

FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.

 

 

 

/s/ Tommy Richardson

 

By:

 

/s/ Larry J. Brandt

 

 

 

 

Larry J. Brandt, President/CEO

 

Attest:

 

FIRST FEDERAL BANK OF ARKANSAS, FA

 

 

 

/s/ Tommy Richardson

 

By:

 

/s/ Larry J. Brandt

 

 

 

 

Larry J. Brandt, President/CEO

 

 

EXECUTIVE

 

 

 

 

 

By:

 

/s/ Allen Ross Mallioux

 

 

 

 

Allen Ross Mallioux

 

 


--------------------------------------------------------------------------------


AMENDMENT NUMBER ONE TO THE
CHANGE IN CONTROL SEVERANCE AGREEMENT
DATED JANUARY 25, 2002
BETWEEN
FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.,
FIRST FEDERAL BANK OF ARKANSAS, FA
AND ALLEN ROSS MALLIOUX

BY THIS AMENDMENT, the Change in Control Severance Agreement, dated January 25,
2002, between First Federal Bancshares of Arkansas, Inc., First Federal Bank of
Arkansas, FA and Allen Ross Mallioux (herein referred to as the “Change in
Control Severance Agreement”) is hereby amended as follows, effective as of
January 1, 2006;

1.             Section 1(g)(i) of the Change in Control Severance Agreement is
amended in its entirety to read as follows:

(i)            Without the Executive’s express written consent, the failure to
elect or to re-elect or to appoint or to re-appoint the Executive to the office
of President/Western Division/Chief Lending Officer of the Employers or a
material adverse change made by the Employers in the Executive’s functions,
duties or responsibilities as President/Western Division/Chief Lending Officer
of the Employers;

IN WITNESS WHEREOF, this Amendment has been executed this 3rd day of January,
2006.

Attest:

 

FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.

 

 

 

/s/ Tommy Richardson

 

By:

 

/s/ Larry J. Brandt

 

 

 

 

Larry J. Brandt
President and Chief Executive Officer

 

Attest:

 

FIRST FEDERAL BANK OF ARKANSAS, FA

 

 

 

/s/ Tommy Richardson

 

By:

 

/s/ Larry J. Brandt

 

 

 

 

Larry J. Brandt
Chairman and Chief Executive Officer

 

Witness:

 

EXECUTIVE

 

 

 

/s/ Tommy Richardson

 

By:

 

/s/ Allen Ross Mallioux

 

 

 

 

Allen Ross Mallioux

 


--------------------------------------------------------------------------------